DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



Claims 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (United States Patent Application Publication 2005/0128441 A1) in view of Yamaguchi (United States Patent Application Publication 2010/0171935 A1).

With respect to claim  15, Morgan discloses an illumination system for a projection apparatus, comprising: a green light source comprising multiple semi-conductor dies (see 104 in fig.3), a red light source comprising at least one semi-conductor die (see 102 in fig.3); a blue light source comprising at least one semi-conductor die (see 106).
Morgan does not discloses a thermoelectric cooler thermally coupled to the red light source, and neither the green light source nor the blue light source being thermally coupled to a thermoelectric cooler, wherein the thermoelectric cooler is capable of only absorbing heat from the red light source.
Yamaguchi discloses a thermoelectric cooler thermally coupled to the red light source ([0082]: “A red Peltier device 12 as a thermoelectric element is provided on the back of the red LED module 1R through a red spreader 11R a thermal conductive member. “), and neither the green light source nor the blue light source being thermally coupled to a thermoelectric cooler, wherein the thermoelectric cooler is capable of only absorbing heat from the red light source (see 11G and 11B in fig.3; [0013]: “In order to solve the above-described problems, in the image display device of the present invention having a first configuration, the plurality of solid light sources are provided with respective cooling units connected to a backside thereof through a thermal conductive member, and among the plurality of cooling units, only the cooling unit connected to the solid light source for emitting red light is formed by using a thermoelectric element capable of controlling heating and absorbing heat.”)..
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second light source of Morgan with the teaching of Yamaguchi so that a thermoelectric cooler, thermally coupled to the second light source, and neither the third light source nor the blue light source being thermally coupled to any thermoelectric cooler to cool the light source while minimizing the power loss and the size of the light source.

With respect to claim 16, Morgan discloses an illumination system for a projection apparatus having only one light valve (see 116 in fig.3), comprising: a green light source for emitting a green light beam (see 104); a red light source for emitting a red light beam (see 102); a blue light source for emitting a blue light beam (see 106); a light combining optical element (see 108 and 110) disposed downstream of the green light source, the red light source, and the blue light source; wherein the only one light valve receives the green light beam, the red light beam and the blue light beam, a specified time period refers to time needed to play a single frame, and, within the specified time period (see the operation disclosed in para.[0029]: “The light is applied sequentially by turning on the red array 102, then the green array 104, and then the blue array 106.”), the green light beam is outputted for a time length of at least 45% of the specified time period (see para.[0032]: “the green LED Fixed Array must be pulsed for 3.4 (62%/18%) times longer in time each frame to achieve the appropriate G lumens to get the proper color coordinate for white”), and the green light beam, the red light beam and the blue light beam are not emitted all together simultaneously (see the operation disclosed in para.0029).
Yamaguchi discloses a thermoelectric cooler (see 12 in fig.3; ), thermally coupled to the red light source ([0082]: “A red Peltier device 12 as a thermoelectric element is provided on the back of the red LED module 1R through a red spreader 11R a thermal conductive member. “), and neither the green light source nor the blue light source being thermally coupled to any thermoelectric cooler (see 11G and 11B in fig.3; [0013]: “In order to solve the above-described problems, in the image display device of the present invention having a first configuration, the plurality of solid light sources are provided with respective cooling units connected to a backside thereof through a thermal conductive member, and among the plurality of cooling units, only the cooling unit connected to the solid light source for emitting red light is formed by using a thermoelectric element capable of controlling heating and absorbing heat.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second light source of Li with the teaching of Yamaguchi so that a thermoelectric cooler, thermally coupled to the second light source, and neither the third light source nor the blue light source being thermally coupled to any thermoelectric cooler to cool the light source while minimizing the power loss and the size of the light source.

With respect to claim 17, Morgan in view of Yamaguchi discloses the illumination system according to claim 16, Morgan in combination with Yamaguchi discloses wherein the green light beam having a duty of at least 60% or more (see para.[0032] of Morgan: “the green LED Fixed Array must be pulsed for 3.4 (62%/18%) times longer in time each frame to achieve the appropriate G lumens to get the proper color coordinate for white”).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (United States Patent Application Publication 2005/0128441 A1) in view of Yamaguchi (United States Patent Application Publication 2010/0171935 A1) and Shimaoka (United States Patent Application Publication 2007/0127237 A1).

	With respect to claim 18, Morgan in view of Yamaguchi discloses the illumination system according to claim 16, Morgan discloses discloses wherein the light combining optical element comprises a first splitter (110 in fig.3) and a second splitter (see 108 in fig.3), the first splitter (see 110 in fig.3) is capable of allowing the green light beam to pass and reflecting the red light beam (see the red and green beams which are respectively reflected and transmitted in fig.3), but does not disclose the second splitter is capable of allowing the green light beam to pass and reflecting the blue light beam.
	Shimaoka discloses wherein the light combining optical element comprises a first splitter and a second splitter, the first splitter is capable of allowing the green light beam (see 1b) to pass and reflecting the red light beam (see the operation of 3), the second splitter is capable of allowing the green light beam to pass and reflecting the blue light beam (see the configuration of 1a and 1c).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination light system of Morgan in view of Yamaguchi with the teaching of Shimaoka to make the projection system more compact.


With respect to claim 19, Morgan in view of Yamaguchi with Shimaoka discloses the illumination system according to claim 18, Morgan in view of Yamaguchi and Shimaoka discloses wherein the first splitter and the second splitter forms an X-shape structure (see fig.1, 3 of Shimaoka).

Claims 18 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan (United States Patent Application Publication 2005/0128441 A1) in view of Yamaguchi (United States Patent Application Publication 2010/0171935 A1) and Peterson (United States Patent Application Publication 2005/0237619 A1).

With respect to claims 18 and 20, Morgan in view of Yamaguchi discloses the illumination system according to claim 16, Morgan discloses wherein the light combining optical element comprises a first splitter (110 in fig.3) and a second splitter (see 108 in fig.3), the first splitter (see 110 in fig.3) is capable of allowing the green light beam to pass and reflecting the red light beam (see the red and green beams which are respectively reflected and transmitted in fig.3) and first splitter is parallel to the second splitter (see the configuration of fig.3), but does not disclose the second splitter is capable of allowing the green light beam to pass and reflecting the blue light beam.
Peterson discloses wherein the light combining optical element comprises a first splitter (94 in fig.6) and a second splitter (see 96 in fig.6), the first splitter is capable of allowing the green light beam to pass and reflecting the red light beam (see 94 in fig.6), the second splitter is capable of allowing the green light beam to pass and reflecting the blue light beam, wherein the first splitter is parallel to the second splitter (see the structure of fig.6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination system of Morgan in view of Yamaguchi with Peterson so that the second splitter is capable of allowing the green light beam to pass and reflecting the blue light beam to achieve a desired color balance, while being cognizant of the reliability, package dimensions and the cost of the projection system.

Allowable Subject Matter
Claims 1-13 are allowed.
With respect to claim  1, the prior art does not disclose or render obvious a projection apparatus, comprising: a green light source having a power consumption of no less than 48W and comprising multiple semi-conductor dies, a red light source; a blue light source; a thermoelectric cooler thermally coupled to the red light source, and neither the green light source nor the blue light source being thermally coupled to a thermoelectric cooler, wherein the thermoelectric cooler is capable of only absorbing heat from the red light source; a light valve disposed downstream of the red light source, the blue light source and the green light source; a projection lens disposed downstream of the light valve; and a prism disposed at a light path between the light valve and the projection lens.  
Claims 2-13 are allowed as they depend from an allowed claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/           Examiner, Art Unit 2882